Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This communication is in response to the amendment filed on 02/25/2022. The Examiner acknowledges amended claims 1-20. No claims have been cancelled or added. Claims 1-20 are pending and claims 1-20 are rejected.  Claims 1, 8, and 15 is/are independent. 
	
The objections to informalities in the claims are withdrawn in view of Applicant's amendments.
The rejection(s) of claims under 35 U.S.C. § 112 are withdrawn in view of Applicant's amendments.

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues (see Remarks, page 9, second paragraph-page 10 first paragraph) that:
At the outset, Applicants traverse the position that one of skill in the art would be motivated to modify Villars with the teachings of Binder. In particular, the Office Action states that one of skill in the art would be motivated to modify Villars "to improve the ability of the system to split the message into multiple messages for sending to a recipient, so that if a message is intercepted, then the eavesdropper cannot reproduce the original message without all the messages." See Office Action at p. 13. This is improper. First, there is no discussion in Villars of any lack of performance of its system which would require any improvement in the first instance, whether with respect to the addition of splitting a message "into multiple messages for sending to a recipient" or otherwise. To the contrary, Villars describes itself as already providing an improvement by "obfuscating granular transaction data via introduction of noise" in order to retain "the privacy of the individuals and entities associated with the transactions." See Villars at paragraphs 0003 and 0004. As Villars already provides a technique to retain the privacy of individuals and entities associated with the transaction data, there is no suggestion that it has any drawbacks needing further improvement through Villars that requires any improvement by virtue of a combination with Binder. 
Moreover, there is no hint in either Villars or Binder of how Binder's splitting of messages into multiple messages could work in the system of Villars with any reasonable expectation of success, much less increased performance of the Villars system. 
Recent Federal Circuit decisions have shown a renewed focus on the importance of showing a valid motivation to combine. For instance, in Cutsforth, Inc. v. MotivePower, Inc., the Federal Circuit determined that the basis of such findings must be developed and explained, stating that "[broad], conclusory statements are not enough to satisfy the ... obligation to provide reasoned explanation for [a] decision." No. 2015-1314. Additionally, in Arendi v. Apple, Inc., the Federal Circuit warned "that references to 'common sense'-whether to supply a motivation to combine or a missing limitation-cannot be used as a wholesale substitute for reasoned analysis and evidentiary support ..." 832 F.3d 1355, 1361-67 (Fed. Cir. 2016). The Federal Circuit reemphasized the importance of a valid motivation to combine references recently in In Re NuVasive when it vacated an obviousness decision of the Patent Trial and Appeal Board for "[failing] to articulate a reason why the PHOSITA would have been motivated to modify" the prior art. 842 F.3d 1376, 1381-82 (Fed. Cir. 2016) (emphasis added). Finally, the Federal Circuit recently reversed the PTAB's finding of obviousness in Personal Web Technologies, LLC. v. Apple, Inc., explaining that "the Board nowhere clearly explained, or cited evidence showing, how the combination of the two references was supposed to work. ... [S]uch a clear, evidence-supported account of the contemplated workings of the combination is a prerequisite to adequately explaining and supporting a conclusion that a relevant skilled artisan would have been motivated to make the combination and reasonably expect success in doing so." 848 F.3d 987, 994 (Fed. Cir. 2017). Just like the cases cited above where obviousness findings were reversed, the Office Action in this case lacks a valid motivation to combine references for all the reasons set forth above. 


Examiner respectfully disagrees. One of ordinary skill in the art would modify the system of Villars et al. U.S. Publication 20170364705 (hereinafter “Villars”) to improve the ability of the system to reduce the possibility of malicious third parties intercepting a message and reproducing the entirety of the message. It would be easier for a malicious third party to determine the contents of a single intercepted message, in comparison to attempting to intercept multiple messages that are each a small portion of the entire message. It would be advantageous to make it as difficult as possible for the malicious third party to acquire all of the different portions of the message, which increases the difficulty for the malicious third party attempting to obtain the contents of the intercepted message. Further, if the malicious third party cannot obtain all the partial messages that make up the entire message, then the malicious third party cannot reproduce the original message. Therefore one of ordinary skill in the art would split the message into multiple messages for sending. The goal of the Villars system is  

Binder at para. 274 states:
Preferably, the information regarding the slicing scheme is split and carried (non-overlapping or overlapping) over few packets, or over all the packets sent carrying the message. Such split provides the advantage that even in the case that one or multiple packets are intercepted; the slicing scheme cannot be obtained by the interceptor, thus offering a higher degree of security for the message delivery.

The Binder prior art teaches that there is at least one advantage in splitting the message. That is, splitting the message offers a higher degree of security, since the information that is transmitted cannot be obtained by the intercepting party even if they obtain one or multiple packets. This teaching by the Binder prior art is a valid motivation to combine, and is not simply a reference to common sense. The Binder prior art teaches a technique for splitting the message to improve the degree of security. The office action (page 13) clearly explained that the Villars message can be divided according to the message splitting technique taught in the Binder prior art, which is well within the skill of one of ordinary skill in the art.
The office action provided reasoned analysis and evidentiary support. It is clear to one of ordinary skill in the art that the more difficult it is for an adversary to obtain the various components of a message, the lower the likelihood of the malicious third party successfully intercepting the message and understanding the contents of the message. By sending multiple portions of a message separately, it is simply increasing the odds that an adversary cannot successfully reconstruct the message being transmitted, and may prevent the adversary from reconstructing the message at all if they do not successfully acquire all the different portions of the message. 

Regarding claim 1, applicant argues (see Remarks, page 10, second paragraph-fifth paragraph) that:
Even if the Villars-Binder combination is appropriate-which Applicant traverses-the Villars-Binder combination fails to teach, suggest, or disclose all elements of Claim 1. In particular, Claim 1 recites, in part: 
* receive, from an external device, a first request for a first record and a second record of the plurality of records; 
To reject Claim 1, the Office Action maps this claim element to Villars at paragraph 0026, which describes a request for "transaction data" that may include "one or more selection criteria." Although Villars never describes the "transaction data" or the "selection criteria" as including a "first record and a second record," the Office Action summarily concludes without any support that "the Villars selection criteria will encompass multiple records" and that this somehow corresponds to the "first record" and "second record" recited in Claim 1. Applicants traverse this mischaracterization of Villars. Nowhere does the cited portion of Villars (or any other portion of Villars for that matter) teach, suggest, or disclose "a first request for a first record and a second record of the plurality of records" as recited, in part, in Claim 1. This is nothing but Examiner argument unsupported by the actual teachings of Villars, and is therefore impermissible. 

Examiner respectfully disagrees. Para. 26 of the Villars reference (as quoted on page 10 of the office action) discloses “request for transaction data”. Data is a plural noun and as used in para. 26 refers to a request for more than one unit of data (a single unit of data might also be referred to as a datum), which can be the first record and second record.
Para. 26 of the Villars reference (as quoted on page 10 of the office action) also states “Each of the selection criteria and desired metrics may correspond to transaction data values included in transaction data received by the processing server 102”. Since transaction data values is stated in the plural form, this means that there will be at least 2 of the transaction data value which may correspond to the claimed first record and second record. The Villars reference is describing that multiple transaction data values may correspond to that which is requested. 
Furthermore, as quoted on page 11 of the office action, para. 29 of the Binder reference describes multiple payment transactions used to generate a response to a request for data. Each of the payment transactions correspond to the first record and second record in the first request of claim 1. These payment transactions are utilized to “introduce noise” by swapping their information, such as account numbers (para. 29).


Regarding claim 1, applicant argues (see Remarks, page 11, entire page, and first paragraph of page 12) that:

Claim 1 further recites, in part: 
"divide, based on a type of the first record and a type of the second record, the first record into a first portion and a second portion and the second record into a third portion and a fourth portion; 
To reject Claim 1, the Office Action maps this claim element to Villars at paragraph 0005, reproduced below: 
[quotation of paragraph 5 omitted] 

Paragraph 0005 of Villars is simply a paraphrased reproduction of Claim 1 of Villars. There is nothing in paragraph 0005 that even remotely relates to a "first record" or a "second record", much less dividing the "first record" into a "first portion" and "second portion" or dividing the "second record" into a "third portion" and "fourth portion." Despite these deficiencies in the teachings of Villars, the Office Action makes an unsupported argument that the "dividing operation" recited in the present claims "can be shown by swapping data between 2 records." However, when Villars describes "swapping transaction data values for multiple payment transactions" in paragraph 0029, for example, it is referring to a method by which it introduces noise into the transaction data. In particular, Villars states that "processing server 102 may swap the primary account number for each payment transaction with the primary account number in another payment transaction." See Villars at paragraph 0029. Nothing about such a "swap" of "primary account number" from one payment transaction with "primary account number" in another payment transaction has anything to do with any operation to "divide the first record into a first portion and a second portion and the second record into a third portion and a fourth portion" as recited, in part, in Claim 1. 


Examiner respectfully disagrees. Applicant’s argument is conclusory since applicant does not explain why the swap of the reference does not disclose the dividing. In fact, it is easily seen that when the Villars account number is separated from the rest of the payment transaction, that is disclosing the divide operation as claimed. Thus, the Villars system performs a dividing operation on both payment transactions that are to be swapped, by dividing each payment transaction into the account number portion and the remaining portion that doesn’t have the account number. The account number portion that is removed from a payment divide, based on a type of the first record and a type of the second record, the first record into a first portion and a second portion and the second record into a third portion and a fourth portion limitation of claim 1.

Regarding claim 1, applicant argues (see Remarks, page 12, second paragraph) that:

Furthermore, the Office Action makes an unsupported analogy between "type of the first record" to "transaction" and "type of the second record" to "transaction." Nothing in Villars supports such a comparison. This entire section of the Office Action is Examiner argument that is not supported by any teachings of Villars. The Binder reference does not make up for any of the above-identified deficiencies of Villars. For at least these reasons, the Villars-Binder combination fails to teach, suggest, or disclose all of the elements of Claim 1. Accordingly, Applicants respectfully request reconsideration and allowance of Claim 1 and its dependent claims. For analogous reasons, Applicants respectfully request reconsideration and allowance of Claims 8 and 15 and their respective dependent claims. 


Examiner respectfully disagrees. Examiner submits that neither the claims nor the specification unambiguously defines “type” so as to restrict the type that may be used for performing the dividing. In fact, paragraph 26 of the applicant’s specification states “This disclosure contemplates type 140 indicating any property of data record 135.” Thus, under the broadest reasonable interpretation, the claim limitations "type of the first record" and "type of the second record" can reasonably read on any property of the Villars first payment transaction and any property of the Villars second payment transaction. Because the Villars payment information is organized as a payment transaction, one property of the payment information is that the type of the payment information is transaction type of information. Therefore, the transaction of the Villars reference corresponds to the type of claim 1.

Examiner has considered Applicant's remarks to the extent that they may be applicable to the remaining independent claims (e.g., independent claims 8 and 15) and finds them unpersuasive for the same reasons mutatis mutandis.
Regarding applicant’s arguments with respect to dependent claims 2-7, 9-14, and 16-20, the respective dependent claims are rejected for the same reasons as the respective independent claims.
Accordingly, Applicant's arguments are unpersuasive.  

Allowable Subject Matter
	
Claims 2 and 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections are overcome. 
Claim 16 is rejected under 35 U.S.C. 112 but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 35 U.S.C. 112 rejections and claim objection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record (in particular, Villars et al. U.S. Publication 20170364705 (hereinafter “Villars”) in view of Binder et al. U.S. Publication 20150012757 (hereinafter “Binder”), Hwang et al. U.S. Publication 20150286435 (hereinafter “Hwang”), Can et al. U.S. Patent No. 9916090 (hereinafter “Can”), Reddy et al. U.S. Publication 20190004894 (hereinafter “Reddy”), and Luck et al. U.S. Publication 20180190365 (hereinafter “Luck”) does not expressly disclose all the limitations recited in independent claims and the combination of their features thereon. With respect to dependent claim 2 the closest prior art does not disclose at least the following limitations in the recited context:

divide the first record into the first portion, the second portion, and a fifth portion;
divide the second record into the third portion, the fourth portion, and a sixth portion; 
create a third chunk using the fifth portion of the first record and the sixth portion of the second record; 
scrub the first chunk to create a third message;
 	scrub the second chunk a portion of the third message to create a fourth message; 
scrub the third chunk and a portion of the fourth message to create a fifth message; and communicate the third, fourth, and fifth messages to the external device.


However, Villars does not disclose at least the features of claim 2 quoted above.  
To this, Binder adds slicing a message into multiple slices and transmitting the multiple slices to the destination [Binder, para. 59, 180, 207]. Hwang adds transmitting a message for how to reassemble message fragments [Hwang, para. 11]. Can adds a technique for qualifying data for merging based on criteria involving a size of the two individual sets of data being merged  [Can, 18:49-19:7]. Reddy adds using multiple threads to scrub objects [Reddy, para. 52]. Luck adds performing scrubbing operations in parallel [Luck, para. 45].
 
However, the combination of Villars, Binder, Hwang, Can, Reddy, and Luck does not teach at least the features of claim 2 quoted above.  
Claims 9 and 16 recite recites features analogous to the features of claim 2 and are allowable for the same reasons.
For the reasons described above, the prior art of record does not disclose, with respect to dependent claims 2, 9, and 16, features corresponding to those of dependent claims 2, 9, and 16 in their respective contexts. Therefore, the dependent claims 2, 9, and 16 is/are allowable.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a data security tool configured to: 
store a plurality of records; 
receive, from the device, a first request for a first record and a second record of the plurality of records; 
divide, based on a type of the first record and a type of the second record, the first record into a first portion and a second portion and the second record into a third portion and a fourth portion; 
create a first chunk using the first portion of the first record and the third portion of the second record; 
create a second chunk using the second portion of the first record and the fourth portion of the second record; 
scrub the first chunk to create a first message; 
scrub the second chunk to create a second message; and 
communicate the first and second messages to the device.

in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villars et al. U.S. Publication 20170364705 (hereinafter “Villars”) in view of Binder et al. U.S. Publication 20150012757 (hereinafter “Binder”).

An apparatus comprising: 

a memory configured to store a plurality of records; 
and a hardware processor communicatively coupled to the memory, the hardware processor configured to: 
(See Villars Para. 
[0026] The processing server 102 may receive the granular transaction data [to store a plurality of records ]from the payment network 108 and may store the data in a transaction database 
Villars [0086] at least one processor device and a memory may be used to implement the above described embodiments.
Villars [0089] Processor device 804 may ………. perform the functions discussed herein. The processor device 804 may be connected to a communications infrastructure 806, such as a bus, …….. The secondary memory 810 may include the hard disk drive 812
Villars [0096] The processor device 804 may comprise one or more modules or engines configured to perform the functions of the computer system 800. Each of the modules or engines may be implemented using hardware
)
receive, from an external device, a first request for a first record and a second record of the plurality of records; 
(See Villars Para. 
[0026]
The data requesting entity 110 [external device ]may be configured to electronically transmit a data signal to the processing server 102 using a suitable communication network that is superimposed with a request [first request ]for transaction data. The request for transaction data may include at least one or more selection criteria [for a first record and a second record of the plurality of records; the Villars selection criteria will encompass multiple records within the scope of the query from the data requesting entity ]and one or more desired metrics. Each of the selection criteria and desired metrics may correspond to transaction data values included in transaction data [ a first record and a second record of the plurality of records; ]received by the processing server 102. The one or more selection criteria may be used by the processing server 102 in identifying payment transactions that are to be provided to the data requesting entity 110 following obfuscation. 
Villars Para. [0005]
receiving, by a receiving device of the processing server, a data signal from a computing system superimposed with a data request,)
divide, based on a type of the first record and a type of the second record, the first record into a first portion and a second portion and the second record into a third portion and a fourth portion; 
create a first chunk using the first portion of the first record and the third portion of the second record; 
create a second chunk using the second portion of the first record and the fourth portion of the second record; 
(See Villars
[the dividing operation in the claim can be shown by swapping data between 2 records]
[type of the first record= transaction; type of the second record= transaction
a first portion and a second portion= the first record primary account number and first record transaction data less the primary account number of a transaction that is to be swapped
a third portion and a fourth portion= the second record primary account number and second record transaction data less the primary account number of a transaction that is to be swapped ]
Villars Para. [0005]
electronic transaction including at least a primary account number and one or more additional transaction data values where the one or more additional transaction values includes; …..inserting, by a data adjustment module of the processing server, noise to modify the identified subset of transaction data entries by (i) adjusting the primary account number 
Villars [0029]
the processing server 102 may introduce noise into the transaction data by swapping transaction data values for multiple payment transactions. For example, the processing server 102 may swap the primary account number for each payment transaction with the primary account number in another payment transaction [by swapping the primary account number for the payment transaction between 2 payment transactions, this shows dividing the data in a payment transaction to create 2 portions of each payment transaction, and creating the first and second chunks based on the swapped portions.]
 such that the other transaction data values included in the payment transaction are not accurate as to the payment transactions conducted by an individual transaction account, such that the activity of that transaction account is unknown
[neither the claims nor the specification unambiguously defines “type” so as to restrict the type that may be used for performing the dividing. Paragraph 26 of the applicant’s specification states “This disclosure contemplates type 140 indicating any property of data record 135.” Thus, under the broadest reasonable interpretation, the claim limitations "type of the first record" and "type of the second record" can reasonably read on any property of the Villars first payment transaction and any property of the Villars second payment transaction. Because the Villars payment information is organized as a payment transaction, one property of type of the payment information is transaction type of information. Therefore, the transaction of the Villars reference corresponds to the type of claim 1.]
[when the Villars account number is separated from the rest of the payment transaction, that is disclosing the divide operation as claimed. Thus, the Villars system performs a dividing operation on both payment transactions that are to be swapped, by dividing each payment transaction into the account number portion and the remaining portion that doesn’t have the account number. The account number portion that is removed from a payment transaction is then attached to the remaining portion of another payment transaction that does not have an account number (because its account number has been separated also as part of the swapping of account numbers), thereby completing the swap, and disclosing the divide, based on a type of the first record and a type of the second record, the first record into a first portion and a second portion and the second record into a third portion and a fourth portion limitation of claim 1.]
)

scrub the first chunk to create a first message; 
scrub the second chunk;
and communicate the first message to the external device.
(See Villars Para. [0031]
the processing server 102 may electronically transmit one or more data signals[to create a first message; communicate the first …… messages to the external device; the reference shows that multiple route messages multiple signals can be sent] to the data requesting entity 110 that are superimposed with the obfuscated transaction data.[Adding more noise to the transaction data will affect a malicious 3rd parties ability to find to review and scrub the first chunk and scrub the second chunk]
Villars Para. [0005]
 transmitting, by a transmitting device of the processing server, a data signal superimposed with at least the modified subset of transaction data entries to the computing system.)


	However, Villars does not expressly disclose 
scrub the second chunk to create a second message;
and communicate the first and second messages to the external device.
Binder discloses  
create a second message;
splitting the data into 2 messages to send to the external device 
 (See Binder Para. 
[0059] A method for improving the security of transferring a message composed of a succession of message elements from a sender to a recipient ……. partitioning the message into a plurality of message slices according to a slicing scheme, each message slice containing one or more of the message elements, …… The recipient executes the steps of receiving and identifying a plurality of the message slices, and reconstructing at least part of the original message as it existed before the partitioning step by the sender.
Binder [0207] In the case that all the packets relating to a specific message are received, [this teaches that all the data is sent in separate messages] the various slices are properly combined in order to reconstruct the original message in a `Reconstruct Message` step 66. 

).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Villars with the technique for slicing of a message into multiple messages and sending the multiple messages to the recipient of Binder to include 
scrub the second chunk to create a second message;
and communicate the first and second messages to the external device.
One of ordinary skill in the art would have made this modification to improve the ability of the system to split the message into multiple messages for sending to a recipient, so that if a message is intercepted, then the eavesdropper cannot reproduce the original message without all the messages. The system (e.g., processing server 102) of the primary reference can be modified so that the sender will split a message into multiple messages before sending to the recipient. Moreover, one of ordinary skill in the art would modify the system to place a first swapped transaction (i.e. a transaction with account number swapped) in the first message and a second swapped transaction in a second message because otherwise if the same message contains both swapped transactions then there is an increased likelihood of the intercepting party being able to re-create the information from the swapped transactions. Para. 180 of the Binder reference teaches that if a slice is intercepted then that slice may be in danger so one of ordinary skill in the art would put each of the swapped transactions in different messages to avoid the danger.

It is clear to one of ordinary skill in the art that the more difficult it is for an adversary to obtain the various components of a message, the lower the likelihood of the malicious third party successfully intercepting the message and understanding the contents of the message. By sending multiple portions of a message separately, it is simply increasing the odds that an adversary cannot successfully reconstruct the message being transmitted, and may prevent the adversary from reconstructing the message at all if they do not successfully acquire all the different portions of the message. 
	As per claim 8, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 1, and is/are rejected for the reasons detailed with respect to claim 1.  
As per claim 15, the claim(s) is/are directed to a system with limitations which correspond to limitations of claim 1, and is/are rejected for the reasons detailed with respect to claim 1.  Claim 15 also recites A system comprising: a device; and a data security tool configured to:
Villars discloses A system comprising: a device; and a data security tool configured to:
(See Villars Para. [0006]
A system for obfuscating granular transaction data via the introduction of noise includes….. a processing server[data security tool]……… a receiving device of the processing server configured to receive a data signal from a computing system [device] superimposed with a data request
)


Claim 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villars in view of Binder, further in view of Hwang et al. U.S. Publication 20150286435 (hereinafter “Hwang”).
As per claim 3, the rejection of claim 1 is incorporated herein. 
However, Villars does not expressly disclose wherein the hardware processor is further configured to communicate, to the external device, an instruction that indicates how to reassemble the first and second records from the first and second messages.

Binder discloses transmitting sequence numbers for reassembly of the messages
(See Binder Para. 
[0201] a packet 70 is shown in FIG. 7. ………The IP Data field 71g will include the selected slice in field `Slice #n` 71b (that may be encrypted in the case the data was encrypted in the `Encrypt Slice` step 57 or in the `Encrypt Message` step 52, or both). Further, the IP Data field 71g contains information in the field `Sequence Identifier` 71h[an identifier = Sequence Identifier 71h ] regarding the slicing mechanism for allowing the receiving entity to reconstruct the message from the received slices. For example, in the case of slicing based on sequential order, the number of this slice in the whole message is provided. The IP Data field 71g further contains in the field `Ultimate Destination IP Address` 71i the IP address of the computer on the Internet which is the ultimate destination for the whole message[communicate the identifier], such as the IP address of the computer 13a in the example in FIG. 3a above. ….. constructed packet will be transported over the Internet…..
Binder [0031]
processing server 102 may electronically transmit one or more data signals to the data requesting entity 110 that are superimposed with the obfuscated transaction data.
).

communicate, to the external device, an instruction that indicates how to reassemble the first and second messages.
One of ordinary skill in the art would have made this modification to improve the ability of the system to reassemble the messages at the destination. The system (e.g., processing server) of the primary reference can be modified to transmit the sequence numbers so that the final destination computer can reassemble the messages. 


However, the combination of Villars and Binder does not expressly disclose 
wherein the hardware processor is further configured to communicate, to the external device, an instruction that indicates how to reassemble the first and second records from the first and second messages.
Hwang discloses communicate, to the external device, an instruction that indicates how to reassemble the first and second records from the first and second messages.
(See Hwang Para. [0011] transmitting instructions to the first control panel for reassembly of the data fragments from the plurality of secondary control panels.
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Villars and Binder with the technique for reassembly transmitting instructions to reassemble data fragments of Hwang to include 
communicate, to the external device, an instruction that indicates how to reassemble the first and second records from the first and second messages.
 One of ordinary skill in the art would have made this modification to improve the ability of the system to reassemble the transaction data at the destination receiving device. The system (e.g., processing server) of the primary reference can be modified so that the receiving device receives the instructions for reassembling the transaction data from the transmitting device.
As per claim 10, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 3, and is/are rejected for the reasons detailed with respect to claim 3.  
As per claim 17, the claim(s) is/are directed to a system with limitations which correspond to limitations of claim 3, and is/are rejected for the reasons detailed with respect to claim 3.  

 Claims 4, 7, 11, 14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villars in view of Binder, further in view of Can et al. U.S. Patent No. 9916090 (hereinafter “Can”).
As per claim 4, the rejection of claim 1 is incorporated herein. 
	Villars discloses swapping the account numbers thereby merging the account number of a first transaction with transaction data of a second transaction at para. 5, 26, 29, and 31 (see rejection of claim 1).
However, the combination of Villars and Binder does not expressly disclose 
wherein the hardware processor is further configured to determine that the first portion of the first record and the third portion of the second record should be used to create the first chunk based on a size of the first record and a size of the second record.
Can discloses a technique for qualifying the data for merging based on criteria involving a size of the two individual sets of data being merged 
 (See Can 18:49-19:7 (63) Thus, two slices may be merged based on merge criteria that includes determining that each of the two slices has a current T (denoting the slice's observed average IOPS/GB) and a current slice size where the current slice size is less than a predetermined or specified slice size of the table row 502b for the current T. Put another way, each of the two slices S1 and S2 has a slice size of 16 MB matching a predetermined slice size in column 520 of entry 502e of table 500. Entry 502e includes an associated predetermined temperature range in column 510: 512 IOPS/GB≦T<1024 IOPS/GB, and the current T=16 IOPS/GB for each slice is less than this range and may therefore be merged. Thus, the merge criteria includes qualifying or validating the slice for merging, and wherein qualifying/validating the slice S1 for merging includes determining that the S1's current T=16 IOPS/GB maps to a first predetermined slice size of 512 MB in column 520 of entry 502b that is larger than the S1's current slice size=16 MB. Qualifying or validating the slice S1 for merging may include determining that S1's current slice size of 16 MB maps to a first 
)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Villars and Binder with the technique for using size of data to fulfill merging qualification requirements of Can to include 
wherein the hardware processor is further configured to determine that the first portion of the first record and the third portion of the second record should be used to create the first chunk based on a size of the first record and a size of the second record.
One of ordinary skill in the art would have made this modification to improve the ability of the system to choose two transaction records for merging the portions such as merging the transaction primary account number of a first transaction with the transaction data of a 2nd transaction. This will allow the system to ensure that the combined data does not exceed system maximum storage or data transfer size requirements, or in use cases where the transaction data may be from different sources with different sizes then merging according to size may help ensure that different standards of transaction data are not mixed together. The system (e.g., processing server) of the primary reference can be modified to generate a merged transaction from two separate transactions based on the size of the separate transactions.


As per claim 7, the rejection of claim 1 is incorporated herein. 
However, Villars does not expressly disclose 
wherein the hardware processor is further configured to: assign an identifier to the first message; assign the identifier to the second message; and communicate the identifier to the external device.
Binder discloses 
assign an identifier to the first message; assign the identifier to the second message; and communicate the identifier to the external device.
 (See Binder Para. 
[0201] The packet to be sent to the determined relay server which includes the selected slice is prepared in a `Construct Packet` step 59. A non-limiting example of a packet 70 is shown in FIG. 7. ………The IP Data field 71g will include the selected slice in field `Slice #n` 71b (that may be encrypted in the case the data was encrypted in the `Encrypt Slice` step 57 or in the `Encrypt Message` step 52, or both). Further, the IP Data field 71g contains information in the field `Sequence Identifier` 71h[an identifier = Sequence Identifier 71h ] regarding the slicing mechanism for allowing the receiving entity to reconstruct the message from the received slices. For example, in the case of slicing based on sequential order, the number of this slice in the whole message is provided. The IP Data field 71g further contains in the field `Ultimate Destination IP Address` 71i the IP address of the computer on the Internet which is the ultimate destination for the whole message[communicate the identifier], such as the IP address of the computer 13a in the example in FIG. 3a above. The `Frame Footer` field 71a and the `Frame Header` field 71e are added to the packet as required. Hence the constructed packet will be transported over the Internet from the sender computer to a relay server as the first hop, while including all the required information for reconstructing the message out of its slices and about the final destination.
Binder [0031]

).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Villars with the technique for inserting a slice sequence identifier into the frames and sending the frames with the transaction data of Binder to include 
assign an identifier to the first message; 
assign the identifier to the second message; and 
communicate the identifier to the external device.
One of ordinary skill in the art would have made this modification to improve the ability of the receiving device to reconstruct the original message using the sequence numbers. The system (e.g., processing server) of the primary reference can be modified to assign identifiers to delivered messages so that the receiving device can reconstruct the original message based on the sequence identifiers. 
As per claim 11, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 4, and is/are rejected for the reasons detailed with respect to claim 4.  
As per claim 14, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 7, and is/are rejected for the reasons detailed with respect to claim 7.  
As per claim 18, the claim(s) is/are directed to a system with limitations which correspond to limitations of claim 4, and is/are rejected for the reasons detailed with respect to claim 4. 

. 

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villars in view of Binder, further in view of Reddy et al. U.S. Publication 20190004894 (hereinafter “Reddy”).
As per claim 5, the rejection of claim 1 is incorporated herein. 
	However, the combination of Villars and Binder does not expressly disclose 
wherein the hardware processor is further configured to: use a first thread to scrub the first chunk; and use a second thread, separate from the first thread, to scrub the second chunk.
Reddy discloses 
wherein the hardware processor is further configured to: use a first thread to scrub the first chunk; and use a second thread, separate from the first thread, to scrub the second chunk. 
(See Reddy Para. [0052] Example 6 may be example 4, wherein the remote target has a multi-threaded scrubbing mode in which different objects are assigned to different threads for asynchronously scrubbing objects.
See also para. 78
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Villars and Binder with the technique for using respective threads to scrub objects of Reddy to include 
wherein the hardware processor is further configured to: use a first thread to scrub the first chunk; and use a second thread, separate from the first thread, to scrub the second chunk. 

As per claim 12, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 5, and is/are rejected for the reasons detailed with respect to claim 5.  
As per claim 19, the claim(s) is/are directed to a system with limitations which correspond to limitations of claim 5, and is/are rejected for the reasons detailed with respect to claim 5. 



Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villars in view of Binder, in view of Reddy, further in view of Luck et al. U.S. Publication 20180190365 (hereinafter “Luck”).
As per claim 6, the rejection of claim 5 is incorporated herein. 
	However, the combination of Villars, Binder, and Reddy does not expressly disclose wherein the hardware processor is further configured to scrub the first chunk in parallel with scrubbing the second chunk.
Luck discloses wherein the hardware processor is further configured to scrub the first chunk in parallel with scrubbing the second chunk.
(See Luck Para. [0045] computing system 100 may include multiple memory controllers that may scrub different blocks of memory simultaneous or in parallel. For example, the computing system 100 may include two memory controllers for each CPU socket in the memory scrubbing operations in parallel. 
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Villars, Binder, and Reddy with the technique for performing memory scrubbing operations in parallel of Luck to include 
wherein the hardware processor is further configured to: use a first thread to scrub the first chunk; and use a second thread, separate from the first thread, to scrub the second chunk. 
One of ordinary skill in the art would have made this modification to improve the ability of the system to perform the scrubbing efficiently in parallel. The system (e.g., processing server) of the primary reference can be modified to perform the scrubbing in parallel as taught in the Luck reference.
As per claim 13, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 6, and is/are rejected for the reasons detailed with respect to claim 6.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is (571)272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/HOWARD H. LOUIE/Examiner, Art Unit 2494                  

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494